Appeal from (1) a determination of the Family Court, Nassau County, made August 26, 1975, after a hearing, adjudicating appellant a juvenile delinquent, (2) an order of the same court, entered October 3, 1975, which denied appellant’s motion to set aside the findings made at the hearing held on August 26, 1975 and (3) an order of the same court, entered November 26, 1975, which, upon the finding of delinquency, directed appellant’s placement with a facility of the New York State Division for Youth. Appeals from the determination made on August 26, 1975 and the order entered October 3, 1975 dismissed, without costs or disbursements. No appeal lies from such a determination; the order was not an order of disposition and permission was neither sought nor granted for the taking of an appeal therefrom (see Family Ct. Act, § 1112). Order entered November 26, 1975 reversed, on the law and the facts, without costs or disbursements, and petition dismissed. Appellant was adjudicated a juvenile delinquent on the testimony of an accomplice. However, the record is devoid of any independent corroborative evidence tending to connect appellant with the commission of the offense alleged in the petition. Without such independent corroboration, the adjudication of delinquency may not be sustained (People v Fitzgerald, 244 NY 307; Matter of Julius S., 44 *1058AD2d 826; Matter of William L., 41 AD2d 674; Matter of Arthur M., 34 AD2d 761). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.